Citation Nr: 0629372	
Decision Date: 09/15/06    Archive Date: 09/26/06

DOCKET NO.  04-25 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for diplopia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to 
January 1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  That decision denied a claim to 
reopen for entitlement to service connection for diplopia.

In July 2005, the veteran testified at a travel board hearing 
before the undersigned Veterans Law Judge.  Subsequently, the 
veteran's appeal has been advanced on the Board's docket by 
reason of his advanced age.  See 38 U.S.C.A. § 7107(a)(2)(C) 
(West 2002); 38 C.F.R. § 20.900(c).

In October 2005, the Board granted the veteran's appeal to 
reopen his claim of entitlement to service connection for 
diplopia, and remanded the appeal for additional development 
prior to any adjudication on the merits. 


FINDING OF FACT

The competent evidence of record does not show that the 
veteran currently has diplopia.


CONCLUSION OF LAW

Diplopia was neither incurred in nor aggravated by military 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 
and Supp. 2005); 38 C.F.R. §§ 3.159, 3.303 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran claims entitlement to service connection for 
diplopia, which disorder he attributes to a series of in-
service surgical operations on his eyes during the period 
from July to September 1943.  The Board denies this claim 
because the competent evidence of record demonstrates that 
the veteran does not have a current diagnosis of diplopia.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If there is 
no showing of a resulting chronic condition during service, 
then generally a showing of continuity of symptomatology 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b). 

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In deciding whether the veteran has a current disability due 
to military service, it is the responsibility of the Board to 
weigh the evidence and decide where to give credit and where 
to withhold the same, and in so doing, to accept certain 
medical opinions over others.  Schoolman v. West, 
12 Vet. App. 307, 310-11 (1999).  The Board is mindful that 
it cannot make its own independent medical determinations and 
that there must be plausible reasons for favoring one medical 
opinion over another.  Evans v. West, 12 Vet. App. 22, 30 
(1999). 

With the above criteria in mind, the Board notes that service 
medical records show the veteran had right eye internal 
strabismus at the time of his January 1943 induction 
examination.  His uncorrected vision was 20/30 bilaterally at 
the time of the induction examination.  In July, August, and 
September 1943, he underwent a total of four surgical 
operations that were related to an attempt to correct his 
right eye convergent strabismus.  Each operation was to the 
right eye, with the exception of the left eye operation in 
August 1943.

Treatment records show that the veteran first complained of 
diplopia in August 1943.  A September 1943 note stated that 
he was "talked out" of his diplopia, and that he no longer 
experienced double vision.  He again complained of diplopia 
in April 1944.  His February 1946 separation examination 
report shows that he was diagnosed with diplopia at the time 
of discharge.  His uncorrected vision was 20/40 in the right 
eye and 20/30 in the left eye at the time of discharge.

The Board notes that the record at the time of the prior 
final RO decision in March 1953 included a July 1949 letter 
from James L. Smith, M.D., diagnosing double vision, or 
diplopia, and opining that the veteran had undergone a 
surgical over-correction of a convergent squint.

The evidence of record, however, includes no other post-
service suggestion of diplopia or any other eye disorder, for 
that matter, for more than five decades after separation from 
military service in 1946.  The July 1949 letter from Dr. 
Smith notwithstanding, the earliest pertinent evidence is in 
a September 1998 VA clinical record, where a provisional 
diagnosis of deviating right eye is noted in connection with 
the veteran's report of right eye pain.  Further, no 
physician has ever linked the veteran's current eye disorders 
to his military service.  Most importantly, no physician 
since 1949, including the December 2005 and May 2006 VA 
examiners, has ever diagnosed a current diplopia.

To grant service connection, there must be competent evidence 
of a current disability.  Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).  Here, the record is devoid of competent 
evidence that the veteran has a current diagnosis of 
diplopia.  Thus, service connection for diplopia must be 
denied.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. § 3.303.

In reaching the above conclusions, the Board has not 
overlooked the veteran's hearing testimony, written 
statements to VA, or statements to VA and private 
clinicians.  While lay witnesses are competent to describe 
experiences and symptoms that result therefrom, because 
laypersons are not trained in the field of medicine, they are 
not competent to provide medical opinion evidence as to the 
current diagnosis of a problem.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  Therefore, the veteran's 
statements addressing his current diagnoses are not probative 
evidence as to the issue on appeal.  In this regard, the 
Board points out that while his claim of double vision since 
service was accepted for the purpose of reopening his claim 
for service connection, diplopia was not found upon medical 
examination requested by the Board to confirm the presence 
(or absence) of such disorder.  As the evidence 
overwhelmingly preponderates against the veteran's claim, the 
doctrine of reasonable doubt is not for application.  38 
U.S.C.A. § 5107.

As to the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), VA notified the 
veteran that establishing entitlement to service connection 
for a disability requires, among other things, a current 
disability.  Written correspondence dated in October 2005 
provided this notice.  Thereafter, the claim was 
readjudicated in the June 2006 supplemental statement of the 
case (SSOC).  The Board recognizes that prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision at 
issue, VA failed to give notice that a current disability was 
required, as mandated by 38 U.S.C.A. § 5103(a).  The Board 
concludes, however, that any error in the timing was 
harmless.  This claim is denied because the veteran does not 
meet the statutory threshold for entitlement to service 
connection, i.e., a current disability.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Therefore, because the decision is 
mandated by the veteran's failure to meet a basic 
prerequisite for service connection, the Board is entitled to 
go forward with adjudication of the claim regardless of 
whether or not VA provided adequate notice and assistance as 
required by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; Mason 
v. Principi, 16 Vet. App. 129, 132 (2002).


ORDER

Service connection for diplopia is denied.


____________________________________________
N.R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


